Title: From Benjamin Franklin to Deborah Franklin, 2 February 1773
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London Feb. 2. 1773
Since my last I have got the Apples on shore, and they come out very good. Accept my best Thanks. Mr. Bache of NYork has also kindly sent me two Barrels, Capt. Winn one, and Capt. Falconer One. I told you before that Capt. All gave me one, so that I am now plentifully supply’d.
I know you love to have a Line from me by every Packet; so I write tho’ I have little to say, having had no Letter from you since my last of Jan. 6.
In Return for your History of your Grandson, I must give you a little of the History of my Godson. He is now 21 months old, very strong and healthy, begins to speak a little, and even to sing. He was with us a few Days last Week, grew fond of me, and would not be contented to sit down to Breakfast, without coming to call Pa, rejoicing when he had got me into my Place. When seeing me one Day crack one of the Philada. Biskets into my Tea with the Nutcrackers, he took another and try’d to do the same with the Tea Tongs. It makes me long to be at home to play with Ben.
My Love to him and our Children, with all enquiring Friends. Mrs. Stevenson presents her affectionate Respects, and Sally her Duty. I am ever, my dear Debby, Your loving Husband
B Franklin
